DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the examiner was unable to find prior art teaching, inter alia, a hitch tightener used to fix a shank and receiver having an expansion sleeve with a plurality of arcuate sections that the contact a frusto-conical portion of a bolt; a pressing surface of the sleeve contacting a nut; and wherein the sleeve has an outer diameter that is smaller than the inner diameter of the holes in both the shank and the receiver.
▪ Chang – US 7806425: provides for an insert, but there is no clear contact with the nut.  Additionally, the insert is solid and does not have a plurality of arcuate sections.
▪ Sartin - US 10780751: includes two inserts that fit within a solid shank and the receiver; however, there is no mention of expansion of the sleeves, or a plurality of arcuate sections.
▪ Laurer – US 9073396: has a sleeve that does not contact the nut.  Additionally, the bolt does not  have a frusto-conical section.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        



MLW
April 15, 2022

/KEVIN HURLEY/Primary Examiner, Art Unit 3611